                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
v.                                             )                    No. 3:19-CR-65-TAV-DCP
                                               )
DAMION E. KNOX, et al,                         )
                                               )
                      Defendants.              )

                               MEMORANDUM AND ORDER

              All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. This case is before the Court on Defendant Damion E.

Knox’s Motion to Continue Trial and Plea Deadline [Doc. 358], filed under seal on December

31, 2019. The parties appeared before the undersigned for a motion hearing on the motion to

continue the trial and schedule. Assistant United States Attorney Brent Nelson Jones appeared on

behalf of the Government. The following defense counsel represented the Defendants: Attorney

A. Philip Lomonaco for Defendant Damion Knox; Attorney John Christopher Barnes appeared

for Attorney Stephen G. McGrath, who represents Defendant Jeremiah Johnson; Attorney John

E. Eldridge for Defendant Papa C. Diop; Attorney Jessica Chambers McAfee for Defendant

Virgil L. Crawford; Attorney Ruth Thompson Ellis for Defendant Shadeja T. Chandler; Attorney

Joseph Oren McAfee for Defendant Maranda M. Jordan; Attorney Kevin Angel for Defendant

Ciara M. Reynolds; and Attorney Francis L. Lloyd, Jr., for Defendant Darron D. Blackwell.

Defendants Damion Knox, Diop, Crawford, Jordan, and Blackwell were also present.1


1
 Defendant Johnson’s request to be excused from the hearing was granted. Defendants Chandler
and Reynolds also did not appear.
                Without disclosing the specific, confidential information in the sealed motion, the

Court notes that it substituted [Doc. 33] new court-appointed counsel for Defendant Damion Knox

on December 5, 2020. New counsel filed the motion, because he needed additional time to review

discovery, research legal issues, and to prepare the case for trial. The motion requests a trial date

in summer 2020 and states that the Government takes no position on the motion. On January 30,

2020, the undersigned again substituted [Doc. 376] counsel for Defendant Damion Knox and

permitted new retained counsel Attorney A. Philip Lomonaco to adopt the motion to continue. At

the motion hearing on the following day, Mr. Lomonaco said a substantial continuance is necessary

in this case, because he has just been retained, he has not yet received discovery,2 and the number

and serious nature of the charges indicate that additional time is necessary for him to prepare for

trial.   Defendants Johnson, Crawford, Chandler, Jordan, and Reynolds did not object to a trial

continuance, and Defendant Blackwell took no position.

                Mr. Eldridge stated that while he appreciated Mr. Lomonaco’s position, Defendant

Diop objects to continuing the trial of this case again. He said that Defendant Diop did not want

to delay trial further.

                AUSA Jones said the Government did not oppose the motion to continue the trial.

The parties agreed on August 4, 2020, as a date available to all.

                The Court finds Defendant Knox’s motion to continue the trial to be well-taken.

The Court also finds that the ends of justice served by granting a continuance outweigh the interest

of the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court begins

by observing that the charges in this case are extensive. The Superseding Indictment [Doc. 99]

charges twenty-three Defendants with conspiring to distribute and possess with intent to distribute


2
  Mr. Lomonaco noted that prior counsel had mailed the discovery to him, and he expected to
receive it soon.
                                            2
heroin and fentanyl (Count One), over nearly one year.       Defendants Damion Knox, Johnson,

Chandler, Jordan, and others are charged with money laundering during this same timeframe

(Count Two). Defendants Damion Knox (Counts Four, Nine, & Eleven), Chandler (Count Nine),

Diop (Count Eleven), Crawford (Count Sixteen), Jordan (Count Seventeen), Johnson (Count

Twenty-One), and Blackwell (Count Twenty-four) are charged with substantive counts of drug

distribution. Defendants Damion Knox (Counts Ten & Twelve), Diop (Count Thirteen), Jordan

(Counts Eighteen & Twenty), and Johnson (Count Twenty-two) are charged with possession of a

firearm in furtherance of drug trafficking. Defendants Damion Knox (Count Fourteen) and

Johnson (Count Twenty-three) are also alleged to have been a felon in possession of a firearm.

                 The undersigned has previously found [Doc. 323] that the discovery in this case is

voluminous. The fourteen gigabytes of discovery includes information extracted from multiple

cellular telephones. The Court observes that Attorney Lomonaco has yet to receive or review the

discovery and that Attorney Joseph McAfee was appointed less than a month ago on December

23, 2019.     These defense counsel need time to file and litigate pretrial motions. Additionally,

Defendant Crawford filed a Motion to Suppress Evidence [Doc. 300] on November 1, 2019. The

Court held an evidentiary hearing on this motion on December 17, 2019. See 18 U.S.C. §

3161(h)(1)(H). Defendant Crawford filed a request to submit additional exhibits on January 2,

2020, and a post-hearing brief on January 3, 2020. The Government did not object to the late

exhibits,3 but it did not respond to the post-hearing brief. At the January 31, 2020 motion hearing,

the Court asked AUSA Jones to file a post-hearing brief and address the new exhibits within two

weeks.      Once the Court receives this response, it will need time to prepare a report and

recommendation on the motion. Id. Thereafter, the parties will need time to file objections, and


3
    The Court accepted [Doc. 368] the late-filed exhibits.

                                                   3
the District Judge will need time to rule on the motion. Id. Finally, counsel will need time to

prepare for trial in light of the Court’s ruling on pretrial motions. The Court also needs time to

rule on other pending pretrial motions filed by Defendant Diop and Crawford.4 The Court finds

that all of this cannot occur before the March 10, 2020 trial date. Accordingly, the Court finds that

a trial continuance is warranted for defense counsel, particularly new counsel, to have the

reasonable time necessary to prepare for trial, despite their use of due diligence. See 18 U.S.C. §

3161(h)(7)(B)(iv).

               The Court has also previously found [Doc. 323] this case to be complex for

purposes of the Speedy Trial Act. This case involves twenty-three Defendants. The Superseding

Indictment alleges drug and money laundering conspiracies spanning nearly a year and contains

enhancements due to overdose deaths and forfeiture allegations. The discovery in this case is

voluminous. Thus, due to the number of defendants and the nature of the prosecution, including

the voluminous discovery stemming therefrom, the Court found “that it is unreasonable to expect

adequate preparation for pretrial proceedings or for the trial itself within the time limits established

by” the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii). The undersigned continues to find that

this case should be designated as “complex” for speedy trial purposes.

               Finally, the Court finds that although Defendant Diop objects to a trial continuance,

the time leading up to an August 4, 2020 trial date is also excludable as to him, because he is joined

for trial with other codefendants for whom the time for trial has not run and from whom he has not

been severed.5 18 U.S.C. § 3161(h)(6). Unlike some periods of delay automatically excluded by


4
  Former counsel for Defendant Damion Knox filed a Motion to Obtain Grand Jury Transcripts
[Doc. 366], to which the Government has responded [Doc. 375] in opposition. Mr. Lomonaco is
DIRECTED to file a notice indicating whether he will pursue this motion on behalf of Defendant
Knox by the new motion deadline of March 20, 2020.
5
  Defendant Crawford recently filed a motion to be severed [Doc. 369] for a separate trial. This
motion is not yet ripe.
                                               4
the Speedy Trial Act, delay caused by joinder with a codefendant must be reasonable. Henderson

v. United States, 476 U.S. 321, 327 (1986). The undersigned finds that the four and one-half-

month period of delay, from the March 10 trial date, to permit counsel for codefendants to review

discovery, file and litigate pretrial motions, and prepare for trial is reasonable, particularly given

the large number of Defendants in this case. Accordingly, the Court finds the delay is also

attributable to Defendant Diop, even though he objects to the motion to continue. See 18 U.S.C.

§ 3161(h)(6).

                For the reasons discussed above, Defendant Damion Knox’s motion to continue the

trial and schedule in this case [Doc. 358] is GRANTED, and the trial is reset to August 4,

2020. The Court finds that all the time between the filing of the motion to continue on

December 31, 2019, and the new trial date of August 4, 2020, is fully excludable time under the

Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), -(6), & -

(7)(A)-(B). Given this substantial continuance and the fact that all Defendants have now entered

the case, the Court expects that this will be the final trial continuance in this case. The parties

are cautioned that the Court will take into account the impact on the August 4, 2020 trial date,

when considering any additional requests to substitute counsel.

                With regard to additional scheduling in this case, the Government’s deadline for

responding to Defendant Crawford’s post-hearing brief and late-filed exhibits is February 14,

2020. The deadline for filing pretrial motions is extended to March 20, 2020. Responses to

motions are due on or before April 3, 2020. The parties are to appear before the undersigned for

a motion hearing on any pending pretrial motions on April 14, 2020, at 1:30 p.m. The deadline

for concluding plea negotiations and providing reciprocal discovery is July 7, 2020. The Court

did not set a new final pretrial conference in this case. If the parties desire a final pretrial

conference, they must contact Chambers at least three weeks prior to the trial date to schedule one.

                                                  5
All motions in limine must be filed no later than July 20, 2020. Requests for special jury

instructions are due by July 24, 2020, and shall be supported by citations to authority pursuant to

Local Rule 7.4.

               Accordingly, it is ORDERED:

           (1) Defendant Damion Knox’s Motion to Continue Jury Trial and Plea
               Deadline [Doc. 358, SEALED] is GRANTED;

           (2) The trial of this matter is reset to commence on August 4, 2020, at
               9:00 a.m., before the Honorable Thomas A. Varlan, United States
               District Judge;

           (3) This case is declared to be complex for purposes of the Speedy Trial
               Act;

           (4) All time between the filing of the motion to continue on December
               31, 2019, and the new trial date of August 4, 2020, is fully
               excludable time under the Speedy Trial Act for the reasons set forth
               herein;

           (5) The Government’s deadline for responding to Defendant
               Crawford’s post-hearing brief and additional exhibits is extended to
               February 14, 2020;

           (6) The deadline for filing pretrial motions is reset to March 20, 2020.
               Mr. Lomonaco is DIRECTED to file a notice indicating whether he
               will pursue the Motion to Obtain Grand Jury Transcripts [Doc. 366],
               filed by former counsel, by the new motion deadline. Responses to
               motions are due on or before April 3, 2020;

           (7) The deadline for concluding plea negotiations and providing
               reciprocal discovery is July 7, 2020;

           (8) The undersigned will hold a motion hearing on all pending pretrial
               motions on April 14, 2020, at 1:30 p.m.;

           (9) Motions in limine must be filed no later than July 20, 2020;




                                                6
(10) The parties must file any requests for special jury instructions with
   appropriate citations by July 24, 2020; and

(11) The Court expects that the continuation of the trial to August 4,
   2020, will be the final trial continuance in this case, and the parties
   are cautioned that additional requests to substitute counsel may be
   denied, if they will adversely affect the trial date or schedule

   IT IS SO ORDERED.


                                   ENTER:


                                   ______________________________
                                   Debra C. Poplin
                                   United States Magistrate Judge




                                      7
